Citation Nr: 1015056	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  07-37 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits at a full-time 
rate of payment for the term from September 5, 2006, through 
April 10, 2007.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from July 1991 to July 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination of the Education Center at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Veteran provided testimony at a hearing before personnel 
at the RO in July 2008.  A transcript of this hearing is of 
record.

In December 2008, the Board remanded this case for the RO to 
undertake review of evidence received since the September 
2007 Statement of the Case (SOC).  The RO subsequently 
considered this evidence, as exemplified by a Supplemental 
SOC in April 2009.  As such, the Board finds that the remand 
directives have been considered, and, thus, a new remand is 
not required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  From September 5, 2006, through April 10, 2007, the 
Veteran completed 24 credit hours over a 48 week period in a 
law school program.

2.  The record reflects the Veteran's law school program 
operates on a semester basis, and has been certified by the 
pertinent State Bar Association as a part-time program.  

3.  The Veteran's course of study for the September 5, 2006, 
through April 10, 2007, is such that it corresponds to 9 
equivalent hour credits per week as calculated pursuant to VA 
regulations.

4.  Under VA regulations, the Veteran's course of study is 
such that he must have at least 12 equivalent hour credits 
per week to receive educational assistance benefits at the 
full-time rate, with 9 to 11 equivalent credit hours 
corresponding to the 3/4-time rate.


CONCLUSION OF LAW

The Veteran is not entitled to payment of educational 
assistance benefits at more than the 3/4-time rate for the 
period extending from September 5, 2006, through April 10, 
2007.  38 C.F.R. §§ 21.4200, 21.4270, 21.4272, 21.4274 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In this case, the relevant facts are not in dispute; e.g., 
there is no dispute as to the fact the Veteran participated 
in a law school program for a specified number of credit 
hours during the September 5, 2006, through April 10, 2007, 
period.  However, as detailed below, relevant regulatory 
provisions mandate that his level of educational assistance 
benefits be calculated on an equivalent credit hour basis 
which corresponds to the 3/4-time he has already received.  
Therefore, the benefit sought on appeal must be denied as a 
matter of law.  In VAOPGCPREC 5-2004 (July 23, 2004) VA's 
Office of General Counsel held that the VCAA does not require 
either notice or assistance when the claim cannot be 
substantiated under the law or based on the application of 
the law to undisputed facts.  Similarly, the Court has held 
that the VCAA is not applicable to matters in which the law, 
and not the evidence, is dispositive.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).

The rate of payment for VA basic educational assistance  is 
dependent, in part, upon the status of the veteran's 
educational training (e.g., full time, 3/4 time, 1/2 time, 
etc.).  See 38 C.F.R. § 21.7136(b) (2009).  "Equivalent" 
credit hours are calculated when a term is not a standard 
semester or quarter as defined by VA regulation.  38 C.F.R. § 
21.4271(g); 38 C.F.R. § 21.4200.  Regulations define a 
semester as usually consisting of a period of 15 to 19 weeks.  
38 C.F.R. § 21.4200(b)(4).  

In this case, the Veteran has been paid educational 
assistance benefits at a 3/4-time rate for the period 
extending from September 5, 2006, through April 10, 2007.  
The Veteran maintains that he paid tuition as a full-time 
student at the relevant institution, and that his program is 
considered full-time at that institution.  Therefore, he 
contends he should be reimbursed at a full-time rate.

From September 5, 2006, through April 10, 2007, the Veteran 
completed 24 credit hours over a 48 week period in a law 
school program.  The record reflects the Veteran's law school 
program operates on a semester basis.  As already noted, 
regulations define a semester as usually consisting of a 
period of 15 to 19 weeks, which is considerably less than the 
48 week program the Veteran participated in.  See 38 C.F.R. 
§ 21.4200(b)(4).  Moreover, his law school program has been 
certified by the pertinent State Bar Association as a part-
time program.  In view of the foregoing, the Board must find 
that the Veteran's course of study for the September 5, 2006, 
to April 10, 2007, period was not a standard semester.  
Therefore, it must determine his level of reimbursement based 
upon equivalent credit hours.

When a term is not a standard semester or quarter as defined 
by VA regulation, VA will determine the equivalent the 
equivalent full-time training by: (i) Multiplying the credits 
to be earned in the term by 18 if credit is granted in 
semester hours, or by 12 if credit is granted in quarter 
hours, and (ii) dividing the product by the number of whole 
weeks in the term.  38 C.F.R. § 21.4272(g).  Applying this 
formula to the current case, the Veteran's 24 credits for the 
pertinent periods is multiplied by 18, to equal 432 (24 x 18 
= 432).  The result of 432 is divided by 48 (the number of 
whole weeks in the term), which equals 9 (432/48 = 9).  In 
short, the law mandates VA determine the amount of the 
Veteran's educational assistance benefits for the September 
5, 2006, through April 10, 2007, period on the basis of his 
having participated in 9 equivalent credit hours per week.

VA regulations recognize both accredited and nonaccredited 
law school programs.  See 38 C.F.R. § 21.4274.  In this case, 
the Veteran's law school program was determined to be 
nonaccredited for the purposes of this case, which mandates 
that full-time course of study is considered 12 class session 
per week, 3/4-time is 9 through 11 class sessions per week, 
1/2-time is 6 through 8 class sessions, less than 1/2-time 
and more than 1/4-time is 4 through 5 class sessions, and 
1/4-time is 1 through 3 class sessions per week.  See 
38 C.F.R. § 21.4270(c).  As the Veteran participated in 9 
equivalent credit hours per week, he is entitled to 
educational assistance benefits at no more than the 3/4-time 
rate, for which he has already received; i.e., he is not 
entitled to educational assistance benefits at the full-time 
rate as a matter of law.  Consequently, the benefit sought on 
appeal must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (when the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).

The Board further notes that adjudicating the Veteran's claim 
on the basis of his having participated in a professional 
nonaccredited degree program under 38 C.F.R. § 21.4270(c) 
resulted in the highest level of educational assistance 
benefits he could receive in this case.  For example, under 
this regulation an accredited law program is treated as  the 
equivalent of a collegiate graduate degree, which mandates 
that full-time course of study is considered 14 class session 
per week, 3/4-time is 10 through 13 class sessions per week, 
1/2-time is 7 through 9 class sessions, less than 1/2-time 
and more than 1/4-time is 4 through 6 class sessions, and 
1/4-time is 1 through 3 class sessions per week.



	(CONTINUED ON NEXT PAGE)




Therefore, the Veteran would actually be entitled to less 
benefits if his claim were adjudicated on this basis.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).


ORDER

Entitlement to educational assistance benefits at a full-time 
rate of payment for the term from September 5, 2006, through 
April 10, 2007, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


